



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Moore, 2019 ONCA 122

DATE: 20190215

DOCKET: C64466

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Clarke Moore

Appellant



Ian Smith as duty counsel

Andreea Baiasu, for the respondent

Heard: February 14, 2019

On appeal from the conviction entered and the sentence
imposed on September 13, 2017 by Justice John Skowronski of the Ontario Court
of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks a reduction of his two year six month sentence on
top of pre-trial custody for breach and enter of a commercial premises, robbery
of a convenience store and other counts of theft and failure to comply.

[2]

We are satisfied from the record that there was no joint submission. In
our view, the sentence imposed was entirely fit, in particular given the
circumstances of the robbery and the appellants lengthy criminal record.

[3]

The Crown concedes that the victim surcharge must be set aside.

[4]

Appeal allowed but only to set aside the victim surcharge. Appeal otherwise
dismissed.




